DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed 07/05/2022 have been entered. Claims 1-8 and 10-19 remain pending in the application. Claim 9 has been cancelled.

Response to Arguments
	Applicant’s amendments to the claims have overcome each and every 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/05/2022 (hereinafter NFOA0405).
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant argues that the Examiner has not established a prima facie case of obviousness because Examiner has not included a Graham v. Deere analysis. Examiner respectfully disagrees. While Examiner did not explicitly enumerate the Graham v. Deere analysis factual inquiries, each of the necessary factual inquiries were addressed in NFOA0405. Specifically, these factual inquiries were discussed in the mapping of the prior art, discussion of the explicit teachings of the prior art of record (or lack thereof), and the motivations for combining the references.
Applicant argues that the combination of the prior art of record (Byun and Guo) does not arrive at Applicant’s invention. 
Applicant supports this argument by stating that Byun teaches carboxylated carbon nanotubes and porphyrins, but does not teach or suggest titanium porphyrin nanofibers as a sensing material. 
Applicant further argues that titanium porphyrin and titanium porphyrin nanofibers show different peaks in their absorbance spectra, stating that this demonstrates these two materials (non-nanofiber and nanofiber titanium porphyrins) are different. 
Applicant further argues that the sensor of the present application can detect hydrogen peroxide at levels of 10.0 ppm or less, and is sensitive enough to detect hydrogen peroxide at sub-ppm levels. Applicant states that the gas detector of Byun can detect hydrogen peroxide at 50 ppm or more and is disadvantageous in that it is difficult to detect hydrogen peroxide at concentrations of 50 ppm or less. Applicant states that the porphyrin nanofibers have a large surface area, so high sensitivity at ppb level and excellent reaction rates can be implemented, and further argues that the detection capabilities of the present invention surpass that of Byun by including porphyrin nanofibers. Applicant further provides plots showing the respective sensitivity levels of Applicant’s invention and that of Byun. Applicant further argues that Byun’s sensor recovery time is longer/slower than that of the present invention.
Additionally, regarding prior art reference Guo, applicant argues that the titanium porphyrin nanofiber of the present invention differs from the porphyrin nanofiber of Guo, and provides an image of a titanium porphyrin nanofiber structure compared to a zinc porphyrin nanofiber structure. Applicant argues that Guo only discloses zinc porphyrin nanofibers, and that there is no teaching or suggestion of titanium porphyrin nanofiber as in the present invention. Furthermore, applicant argues that Guo describes only a method for producing porphyrin nanofibers, but no teaching regarding reaction characteristics of the porphyrin nanofibers to hydrogen peroxide.
Applicant concludes that Byun and Guo fail to teach or suggest the gas sensing material comprising the carbon nanotubes and titanium porphyrin nanofibers as in the present invention, and the ability of the hydrogen peroxide sensor to detect at sub-ppm levels.

However, Examiner notes that applicant includes amended limitations to argue the rejection of the original claim 1, rendering the argument moot, as the original claim 1 as rejected does not include the specific material structure of the porphyrin nanofiber (i.e. specifically titanium porphyrin nanofibers). See below for analysis of amended claim limitations.
For purposes of compact prosecution and clarity of the record, examiner will address relevant arguments especially those that pertain to the combination of the prior art references of record.
In regards to Applicant’s argument that Byun teaches carboxylated carbon nanotubes and porphyrins, but does not teach or suggest titanium porphyrin nanofibers as a sensing material, Examiner notes that the original claim 1 did not contain the limitation of titanium porphyrin nanofibers, rendering the argument moot. 
In regards to Applicant’s argument that titanium porphyrin and titanium porphyrin nanofibers show different peaks in their absorbance spectra, and that this demonstrates these two materials (non-nanofiber and nanofiber titanium porphyrins) are different, Examiner notes that NFOA0405 did not assert that the bulk and nanofiber morphologies of titanium porphyrins had identical properties. Furthermore, Examiner notes that titanium porphyrin in bulk (or non-nanofiber) morphology was not used to teach or suggest titanium porphyrin nanofibers, and thus the argument is moot. 
In regards to Applicant’s argument that the sensor of the present application can detect hydrogen peroxide at levels of 10.0 ppm or less, and is sensitive enough to detect hydrogen peroxide at sub-ppm levels, while the gas detector of Byun can only detect hydrogen peroxide at concentrations of 50 ppm or more, and further that the recovery time of the invention of the present application is improved upon that of the invention of Byun, Examiner notes that the  invention of Byun was not used to anticipate the invention of the present application, rather that the combination of Byun and Guo renders the invention of the present application obvious. Thus, this argument is also moot. 
Examiner additionally notes that the performance of the sensor is not claimed at any point in the present application, and that this argument only serves to provide evidence of the difference between a sensor only containing bulk titanium porphyrins and a sensor containing titanium porphyrin nanofibers. However, NFOA0405 does not assert an equivalence between sensors only containing bulk titanium porphyrins and sensors containing titanium porphyrin nanofibers sensors or the performance thereof, so this is moot as well. For clarity of the record, Examiner also notes that one of ordinary skill in the art would recognize that 1D materials generally have different properties than their bulk counterparts, including but not limited to higher surface area and any resulting performance benefits.
In regards to Applicant’s argument that the titanium porphyrin nanofiber of the present invention differs from the porphyrin nanofiber of Guo, Examiner notes that Guo was not used to teach titanium porphyrin nanofibers. Guo was applied to teach porphyrin nanofibers and the fabrication thereof. Guo was not applied to teach the specific material composition of the porphyrin nanofiber, rather to teach that 1D porphyrins (as opposed to bulk porphyrins) are found in the prior art, and to teach the fabrication thereof. Thus, the argument that Guo specifically teaches zinc porphyrin nanofibers rather than titanium porphyrin nanofibers is moot. Furthermore, Guo was not applied to teach reaction characteristics of porphyrin nanofibers to hydrogen peroxide or the sensing abilities of porphyrin nanofibers, but rather to teach that 1D porphyrins (as opposed to bulk porphyrins) are found in the prior art (as is making them), and thus this argument is moot.
In regards to Applicant’s argument that Byun and Guo fail to teach or suggest the gas sensing material comprising the carbon nanotubes and titanium porphyrin nanofibers as in the present invention, Examiner again notes that the original claim 1 did not contain the limitation that the porphyrin nanofibers specifically comprise titanium porphyrin nanofibers, and thus this argument is moot. 
However, Examiner also respectfully disagrees. Byun teaches a gas sensing material comprising carbon nanotubes and titanium porphyrins. Guo teaches fabricating porphyrins in nanofiber morphology. A combination of these prior art references teaches a gas sensing material comprising carbon nanotubes and titanium porphyrin nanofibers. One of ordinary skill in the art would readily recognize the benefits of altering the invention of Byun with the teachings of Guo to create porphyrin nanofibers, and would be motivated to apply the teachings of Guo to the particular porphyrin used in Byun to create titanium porphyrin nanofibers in order to obtain the benefits of 1D materials.
In regards to Applicant’s argument that Byun and Guo fail to teach or suggest the gas sensing material having the ability of the hydrogen peroxide sensor to detect at sub-ppm levels, Examiner notes that this ability is not present in either the original or amended claims and is thus moot. Additionally, Examiner notes that were one to combine the teachings of Byun and Guo to make a gas sensor comprising carbon nanotubes and titanium porphyrin nanofibers, that this gas sensor would have all of the inherent properties of such a sensor, which by applicant’s assertion includes improved performance.
Regarding Applicant’s argument that Claims 4-6 and 12 are patentable over Byun and Guo for the same reasons argued regarding the patentability of claim 1, see the above discussion for Examiner’s response to arguments regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (Korean Patent No. KR 101847507 B1) in view of Guo (Porphyrin Assemblies via a Surfactant-Assisted Method: From Nanospheres to Nanofibers with Tunable Length; Peipei Guo, Penglei Chen, and Minghua Liu; Langmuir 2012 28 (44), 15482-15490DOI: 10.1021/la3033594).

Regarding Claim 1, Byun teaches a method of manufacturing a sensor for detecting hydrogen peroxide (Title: “A sensor for the detection of hydrogen peroxide and a method for producing the same”), the method comprising: 
preparing a substrate (Description of the Embodiments: (b)The gas detection unit Forming step: “First, a substrate is prepared.”); 
forming a gas detector comprising carbon nanotubes and porphyrin…on the substrate (Description of the Embodiments: (b)The gas detection unit Forming step: “This step is a step of forming a carboxylated carbon nanotube and a porphyrin-containing gas sensing part on the substrate”); and 
forming an electrode on the substrate on which the gas detector has been formed (Description of the Embodiments: (c) Electrode formation step: “In this step, an electrode is formed on the substrate on which the gas sensing part is formed according to the step (b)”)
wherein the porphyrin…comprises oxo-[5,10,15,20-tetra(4- pyridyl)porphyrinato]titanium(IV) (Description of Embodiments, Paragraph 9: “Specifically, the porphyrin used in the present invention may be a compound represented by the following formula (1) or (2), and preferably M in the center of the following formula (2) is (oxo-[5,10,15,20-tetra (4-pyridyl) porphyrinato] titanium (IV), Ti-TPyP). For reference, FIG. 1 shows a process of manufacturing a sensor for detecting hydrogen peroxide using Ti-TPyP”).
Byun does not explicitly teach porphyrin nanofiber.
  Guo teaches porphyrin nanofiber (Abstract: “we report that a porphyrin…could be organized to form one-dimensional (1D) nanofibers via a surfactant-assisted self-assembly (SAS) method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to include porphyrin nanofiber, as taught by Guo. 
Doing so would allow one to access the benefits of 1D nanomaterials such as exceptional properties, and potential for improved applications as taught by Guo in Introduction, Lines 1-16: “In the frontier area of nanoscience and nanotechnology, the fabrication of well-defined discrete one-dimensional (1D) nanoarchitectures is considered to be one of the most significant issues. This is owing to their exceptional optical, electronic, chemical, biochemical, mechanical, and thermal properties, and their versatile geometric features, which render them encouraging components for advanced electrochemical energy devices, nanooptoelectronics, and catalysts.”.

Regarding Claim 2, Byun in view of Guo teaches the method according to claim 1, wherein the substrate comprises a silicon substrate (Description of the Embodiments: (b)The gas detection unit Forming step: “The substrate may comprise a silicon substrate”).  

Regarding Claim 3, Byun in view of Guo teaches the method according to claim 1, wherein the substrate comprises a silicon substrate having a surface on which a silicon oxide film is formed (Description of the Embodiments: (b)The gas detection unit Forming step: “The substrate may comprise a silicon substrate, or a silicon substrate on which an insulating film is formed, such as a silicon oxide film (SiO.sub.2) Formed on the surface of the silicon substrate (SiO.sub.2/ Si substrate). The insulating layer may be formed on a substrate through a thermal oxidation method, a vapor deposition method, or a spin coating method, but is not limited thereto.”).  

Regarding Claim 7, Byun in view of Guo teaches the method according to claim 1, wherein the carbon nanotubes comprise single-walled carbon nanotubes (SWCNTs) (Description of Embodiments, Paragraph 7: “The carbon nanotubes used in the sensing material of the present invention may include one or more selected from the group consisting of single-walled carbon nanotubes, double-walled carbon nanotubes, and multi-walled carbon nanotubes”).  

Regarding Claim 8, Byun in view of Guo teaches the method according to claim 1, wherein the carbon nanotubes comprise carbon nanotubes surface-modified with a carboxyl group (Description of Embodiments, Paragraph 5: “by using carbon nanotubes whose surface is modified with a carboxyl group”).  

Regarding Claim 10, Byun in view of Guo teaches the method according to claim 1, 
dissolving porphyrin in chloroform to prepare a porphyrin solution (Byun, Description of the Embodiments: (b)The gas detection unit Forming step: “The porphyrin solution may be dichlorobenzene, ortho-dichlorobenzene, N-methyl-2-pyrrolidone, pyrrolidinone, hexamethylphosphoramide, monochlorobenzene, N, N-dimethylformamide, dichloroethane, isopropyl alcohol, ethanol, Chloroform and toluene”).  
Byun does not explicitly teach wherein a method of manufacturing the porphyrin nanofiber comprises: preparing a surfactant solution; dropwise adding the porphyrin solution to the surfactant solution being stirred; evaporating chloroform from a mixture obtained according to the adding; and centrifuging the mixture from which chloroform has been evaporated.
Guo teaches wherein a method of manufacturing the porphyrin nanofiber comprises: preparing a surfactant solution (Abstract: “In this paper, we report that a porphyrin, zinc 5,10,15,20-tetra(4-pyridyl)-21H,23H-porphine (ZnTPyP), could be organized to form one-dimensional (1D) nanofibers via a surfactant-assisted self-assembly (SAS) method. We disclose that when a chloroform solution of ZnTPyP is dropwise added into an aqueous solution of cetyltrimethylammonium bromide (CTAB), spherical nanostructures are formed at the initial stage”); dissolving porphyrin in chloroform to prepare a porphyrin solution (Abstract: “a chloroform solution of ZnTPyP”, “by adjusting the volume of the employed ZnTPyP chloroform solution”, ZnTPyP is a porphyrin, a ZnTPyP chloroform solution necessarily has porphyrin dissolved in chloroform); dropwise adding the porphyrin solution to the surfactant solution being stirred (Abstract: “We disclose that when a chloroform solution of ZnTPyP is dropwise added into an aqueous solution of cetyltrimethylammonium bromide (CTAB)”; Experimental Section, Procedures and Methods, Paragraph 1: “Experimentally, a 0.6, 1.2, 2.4, or 4.8 mL of a chloroform solution of ZnTPyP (0.2 mM) was dropped into a 10 mL aqueous solution of CTAB (8.2 mM) under vigorous stirring”, CTAB is a surfactant); evaporating chloroform from a mixture obtained according to the adding (Experimental Section, Procedures and Methods, Paragraph 1: “after that, the vigorous magnetic stirring was maintained for a spontaneous evaporation of the chloroform guest solvent”); and centrifuging the mixture from which chloroform has been evaporated (Experimental Section, Procedures and Methods, Paragraph 2: “the nanomaterials could also be obtained by centrifugation”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Byun with Guo to apply a method of manufacturing the porphyrin nanofiber compris[ing]: preparing a surfactant solution; dropwise adding the porphyrin solution to the surfactant solution being stirred; evaporating chloroform from a mixture obtained according to the adding; and centrifuging the mixture from which chloroform has been evaporated in order “to form one-dimensional (1D) nanofibers” as taught by the Abstract of Guo. 
Doing so would allow one to access the benefits of 1D nanomaterials such as exceptional properties, and potential for improved applications as taught by Guo (Introduction, Lines 1-16 “In the frontier area of nanoscience and nanotechnology, the fabrication of well-defined discrete one-dimensional (1D) nanoarchitectures is considered to be one of the most significant issues. This is owing to their exceptional optical, electronic, chemical, biochemical, mechanical, and thermal properties, and their versatile geometric features, which render them encouraging components for advanced electrochemical energy devices, nanooptoelectronics, and catalysts.”).

Regarding Claim 11, Byun in view of Guo teaches the method according to claim 1, wherein the forming of the gas detector comprises coating the substrate with a dispersing solution comprising carbon nanotubes and porphyrin (Description of the Embodiments: (b)The gas detection unit Forming step: “As a method of adsorbing the carboxylated carbon nanotubes on the substrate, a dipping method in which the substrate is immersed in a solution in which the carbon nanotubes are dispersed, and a method of spraying the solution in which the carbon nanotubes are dispersed can be used.”, “Subsequently, the substrate on which the carbon nanotubes are adsorbed is immersed in a porphyrin solution”).  
Byun does not explicitly teach the porphyrin part of the gas sensing part being porphyrin nanofiber.
Guo teaches porphyrin nanofiber (Abstract: “we report that a porphyrin…could be organized to form one-dimensional (1D) nanofibers via a surfactant-assisted self-assembly (SAS) method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun with Guo to make the porphyrin part of the gas sensing part comprise porphyrin nanofibers. 
Doing so would allow one to access the benefits of 1D nanomaterials such as exceptional properties, and potential for improved applications as taught by Guo (Introduction, Lines 1-16 “In the frontier area of nanoscience and nanotechnology, the fabrication of well-defined discrete one-dimensional (1D) nanoarchitectures is considered to be one of the most significant issues. This is owing to their exceptional optical, electronic, chemical, biochemical, mechanical, and thermal properties, and their versatile geometric features, which render them encouraging components for advanced electrochemical energy devices, nanooptoelectronics, and catalysts.”).
Byun in view of Guo does not explicitly teach a single dispersing solution comprising carbon nanotubes and porphyrin nanofiber. 
However, Byun teaches a dispersing solution for carbon nanotubes, and a dispersing solution for porphyrin, and Guo teaches a dispersing solution for porphyrin nanofibers. The instant application additionally teaches a two-step method of applying the carbon nanotube solution, followed by the porphyrin solution (Page 12, Line 23-Page 13, Line 2: “According to the embodiment of the present disclosure shown in FIG. 2, step (2) may include step (2-1) of adsorbing the carbon nanotubes on the substrate to form a first sensing layer; and step (2-2) of coating porphyrin nanofiber on the first sensing layer to form a second sensing layer.”). Additionally, Byun teaches in Description of the Embodiments: “If the gas sensing part includes carbon nanotubes and porphyrin which are surface-modified with a carboxyl group, the laminate structure is not limited and may be composed of one layer or two layers”, indicating the potential of a single layer process, and later in the Description of the Embodiments: (b)The gas detection unit Forming step: “Subsequently, the substrate on which the carbon nanotubes are adsorbed is immersed in a porphyrin solution to form a carbon nanotube-porphyrin composite formed by van der Waals bonding on the substrate”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun in view of Guo to include both the carbon nanotubes and porphyrin nanofibers in a single dispersing solution because Byun teaches a single gas sensing layer, and because the carbon nanotubes and porphyrin nanofibers are ultimately coupled in the same fashion, the carboxyl groups of the carbon nanotubes bond to the surface of the poly-L-lysine coated substrate in the same fashion. 
Applying in a single solution would allow one to have one fewer deposition steps, thus decreasing the time necessary to make the gas sensing part.

Regarding Claim 13, Byun in view of Guo teaches the method according to claim 11, wherein the dispersing solution comprising carbon nanotubes and porphyrin nanofiber is applied by one or more methods selected from the group consisting of drop casting, spray coating and spin coating (Description of the Embodiments: (b)The gas detection unit Forming step: “a method of spraying the solution in which the carbon nanotubes are dispersed can be used”, “forming a porphyrin layer by spraying a porphyrin solution onto the carbon nanotube layer”).  
Byun does not explicitly teach porphyrin nanofiber.
Guo teaches porphyrin nanofiber (Abstract: “we report that a porphyrin…could be organized to form one-dimensional (1D) nanofibers via a surfactant-assisted self-assembly (SAS) method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun with Guo to make the porphyrin part of the gas sensing part comprise porphyrin nanofibers. 
Doing so would allow one to access the benefits of 1D nanomaterials such as exceptional properties, and potential for improved applications as taught by Guo (Introduction, Lines 1-16 “In the frontier area of nanoscience and nanotechnology, the fabrication of well-defined discrete one-dimensional (1D) nanoarchitectures is considered to be one of the most significant issues. This is owing to their exceptional optical, electronic, chemical, biochemical, mechanical, and thermal properties, and their versatile geometric features, which render them encouraging components for advanced electrochemical energy devices, nanooptoelectronics, and catalysts.”).
Byun in view of Guo does not explicitly teach a single dispersing solution comprising carbon nanotubes and porphyrin nanofiber. 
However, Byun teaches a dispersing solution for carbon nanotubes, and a dispersing solution for porphyrin, and Guo teaches a dispersing solution for porphyrin nanofibers. The instant application additionally teaches a two-step method of applying the carbon nanotube solution, followed by the porphyrin solution (Page 12, Line 23-Page 13, Line 2: “According to the embodiment of the present disclosure shown in FIG. 2, step (2) may include step (2-1) of adsorbing the carbon nanotubes on the substrate to form a first sensing layer; and step (2-2) of coating porphyrin nanofiber on the first sensing layer to form a second sensing layer.”). Additionally, Byun teaches in Description of the Embodiments: “If the gas sensing part includes carbon nanotubes and porphyrin which are surface-modified with a carboxyl group, the laminate structure is not limited and may be composed of one layer or two layers”, indicating the potential of a single layer process, and later in the Description of the Embodiments: (b)The gas detection unit Forming step: “Subsequently, the substrate on which the carbon nanotubes are adsorbed is immersed in a porphyrin solution to form a carbon nanotube-porphyrin composite formed by van der Waals bonding on the substrate”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun in view of Guo to include both the carbon nanotubes and porphyrin nanofibers in a single dispersing solution because Byun teaches a single gas sensing layer, and because the carbon nanotubes and porphyrin nanofibers are ultimately coupled in the same fashion, the carboxyl groups of the carbon nanotubes bond to the surface of the poly-L-lysine coated substrate in the same fashion. 
Applying in a single solution would allow one to have one fewer deposition steps, thus decreasing the time necessary to make the gas sensing part.

Regarding Claim 14, Byun in view of Guo teaches the method according to claim 1, wherein the forming of the gas detector comprises: 
adsorbing the carbon nanotubes onto the substrate to form a first sensing layer; and 
coating the first sensing layer with porphyrin nanofiber to form a second sensing layer (Description of the Embodiments: (b)The gas detection unit Forming step: “A second method for forming a gas sensing part on the substrate includes: forming a carbon nanotube layer by adsorbing the carboxylated carbon nanotube on a substrate; And forming a porphyrin layer by spraying a porphyrin solution onto the carbon nanotube layer.”).
Byun does not explicitly teach porphyrin nanofiber.
Guo teaches porphyrin nanofiber (Abstract: “we report that a porphyrin…could be organized to form one-dimensional (1D) nanofibers via a surfactant-assisted self-assembly (SAS) method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun with Guo to make the porphyrin part of the gas sensing part comprise porphyrin nanofibers. 
Doing so would allow one to access the benefits of 1D nanomaterials such as exceptional properties, and potential for improved applications as taught by Guo (Introduction, Lines 1-16 “In the frontier area of nanoscience and nanotechnology, the fabrication of well-defined discrete one-dimensional (1D) nanoarchitectures is considered to be one of the most significant issues. This is owing to their exceptional optical, electronic, chemical, biochemical, mechanical, and thermal properties, and their versatile geometric features, which render them encouraging components for advanced electrochemical energy devices, nanooptoelectronics, and catalysts.”).  

Regarding Claim 15, Byun in view of Guo teaches the method according to claim 14, wherein the adsorbing is performed by one or more methods selected from the group consisting of a dipping method of dipping a substrate in a solution, in which the carbon nanotubes are dispersed, and then taking the substrate out of the solution; and a spray method of spraying a solution, in which the carbon nanotubes are dispersed, onto a substrate (Description of the Embodiments: (b)The gas detection unit Forming step: “As a method of adsorbing the carboxylated carbon nanotubes on the substrate, a dipping method in which the substrate is immersed in a solution in which the carbon nanotubes are dispersed, and a method of spraying the solution in which the carbon nanotubes are dispersed can be used”).  

Regarding Claim 16, Byun in view of Guo teaches the method according to claim 15, wherein the solution, in which the carbon nanotubes are dispersed, comprises one or more dispersion media selected from the group consisting of dichlorobenzene, ortho-dichlorobenzene, N-methyl-2- pyrrolidinone, hexamethylphosphoramide, monochlorobenzene, N,N-dimethylformamide, dichloroethane, isopropyl alcohol, ethanol, chloroform, and toluene (Description of the Embodiments: (b)The gas detection unit Forming step: “The solution in which the carbon nanotubes are dispersed may be a solution prepared by dissolving or dispersing carbon nanotubes in a solvent such as dichlorobenzene, ortho-dichlorobenzene, N-methyl-2-pyrrolidinone, hexamethylphosphoramide hexamethylphosphoramide, monochlorobenzene, N, N-dimethylformamide, dichloroethane, isopropyl alcohol, ethanol, chloroform and toluene. More than one species of solvent may be included.”).  

Regarding Claim 17, Byun in view of Guo teaches the method according to claim 14, wherein, in the coating, the first sensing layer is coated with the porphyrin nanofiber in an aqueous dispersing solution state (Description of the Embodiments: (b)The gas detection unit Forming step: “Subsequently, the substrate on which the carbon nanotubes are adsorbed is immersed in a porphyrin solution…The porphyrin solution may be dichlorobenzene, ortho-dichlorobenzene, N-methyl-2-pyrrolidone, pyrrolidinone, hexamethylphosphoramide, monochlorobenzene, N, N-dimethylformamide, dichloroethane, isopropyl alcohol, ethanol, Chloroform and toluene”).  
Byun does not explicitly teach porphyrin nanofiber.
Guo teaches porphyrin nanofiber (Abstract: “we report that a porphyrin…could be organized to form one-dimensional (1D) nanofibers via a surfactant-assisted self-assembly (SAS) method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun with Guo to make the porphyrin part of the gas sensing part comprise porphyrin nanofibers. 
Doing so would allow one to access the benefits of 1D nanomaterials such as exceptional properties, and potential for improved applications as taught by Guo (Introduction, Lines 1-16 “In the frontier area of nanoscience and nanotechnology, the fabrication of well-defined discrete one-dimensional (1D) nanoarchitectures is considered to be one of the most significant issues. This is owing to their exceptional optical, electronic, chemical, biochemical, mechanical, and thermal properties, and their versatile geometric features, which render them encouraging components for advanced electrochemical energy devices, nanooptoelectronics, and catalysts.”).

Regarding Claim 18, Byun in view of Guo teaches the method according to claim 14, wherein the coating is performed by one or more methods selected from the group consisting of drop casting, spray coating, and spin coating (Description of the Embodiments: (b)The gas detection unit Forming step: “and then a porphyrin layer is formed by spraying a porphyrin solution on the carbon nanotube layer”).  

Regarding Claim 19, Byun in view of Guo teaches a sensor for detecting hydrogen peroxide (Technical Field: “The present invention relates to a sensor for detecting hydrogen peroxide”) manufactured according to the method of claim 1 (Byun, Technical Field: “and a manufacturing method thereof”), comprising: 
a substrate (Abstract: “The present invention relates to a substrate”); 
a gas detector formed on the substrate and configured to comprise carbon nanotubes and porphyrin…(Byun, Abstract: “A carbon nanotube and porphyrin-containing gas sensing unit formed on the substrate”); and 
an electrode formed on the gas detectorAmendment(16/703,379)       
 (Byun, Description of Embodiments: “The electrode formed on the gas sensing part”)
-5-Attorney ref.: TNIP-124 (KIST)wherein the porphyrin…comprises oxo-[5,10,15,20-tetra(4- pyridyl)porphyrinato]titanium(IV) (Description of Embodiments, Paragraph 9: “Specifically, the porphyrin used in the present invention may be a compound represented by the following formula (1) or (2), and preferably M in the center of the following formula (2) is (oxo-[5,10,15,20-tetra (4-pyridyl) porphyrinato] titanium (IV), Ti-TPyP). For reference, FIG. 1 shows a process of manufacturing a sensor for detecting hydrogen peroxide using Ti-TPyP”).
Byun does not explicitly teach porphyrin nanofiber.
Guo teaches porphyrin nanofiber (Abstract: “we report that a porphyrin…could be organized to form one-dimensional (1D) nanofibers via a surfactant-assisted self-assembly (SAS) method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to include porphyrin nanofibers, as taught by Guo. 
Doing so would allow one to access the benefits of 1D nanomaterials such as exceptional properties, and potential for improved applications as taught by Guo (Introduction, Lines 1-16 “In the frontier area of nanoscience and nanotechnology, the fabrication of well-defined discrete one-dimensional (1D) nanoarchitectures is considered to be one of the most significant issues. This is owing to their exceptional optical, electronic, chemical, biochemical, mechanical, and thermal properties, and their versatile geometric features, which render them encouraging components for advanced electrochemical energy devices, nanooptoelectronics, and catalysts.”).

Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (Korean Patent No. KR 101847507 B1) in view of Guo (doi: 10.1021/la3033594) as applied to claims 1-3, 7-8, 10-11, and 13-19 above, and further in view of Wang (U.S. Patent Application Pub. No. US 20190157256 A1).

Regarding Claim 4, Byun in view of Guo teaches the method according to claim 1.
Byun in view of Guo does not explicitly teach wherein the preparing comprises: hydrophilically modifying a surface of the substrate; and coating the hydrophilically modified substrate with a poly-L-lysine (PLL) solution.
Wang teaches wherein the preparing comprises: 
hydrophilically modifying a surface of the substrate ([0014]: “providing an O2 plasma treatment to a surface of a PDMS substrate to render the PDMS substrate hydrophilic”); and 
coating the hydrophilically modified substrate with a poly-L-lysine (PLL) solution ([0014]: “and functionalizing the PDMS substrate with poly-L-lysine”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun in view of Guo with Wang to hydrophilically modify a surface of the substrate and coat the hydrophilically modified substrate with a poly-L-lysine (PLL) solution. 
Doing so would allow the poly-L-lysine to be more easily applied (because poly-L-lysine is also hydrophilic), which would allow one to have a better surface for carbon nanotube application as taught by Wang ([0041]: “Functionalize the treated PDMS surface with amine-group by immersing it in poly-L-lysine”).
  

Regarding Claim 5, Byun in view of Guo, further in view of Wang, teaches the method according to claim 4, wherein the hydrophilically modifying is performed by UV ozone treatment or oxygen plasma treatment (Wang, [0014]: “providing an O2 plasma treatment to a surface of a PDMS substrate to render the PDMS substrate hydrophilic”).  

Regarding Claim 6, Byun in view of Guo, further in view of Wang, teaches the method according to claim 4.
Byun in view of Guo, further in view of Wang does not explicitly teach wherein the coating (of the poly-L-lysine) is performed by one or more methods selected from the group consisting of drop casting, spray coating, and spin coating.
However, Byun teaches spray coating (Description of the Embodiments: (b)The gas detection unit Forming step: “a method of spraying the solution in which the carbon nanotubes are dispersed can be used”), and spin coating (Description of the Embodiments: (b)The gas detection unit Forming step: “The insulating layer may be formed on a substrate through…a spin coating method). Wang further teaches drop casting ([0041]: “Semiconducting single-walled carbon nanotubes…were deposited onto the functionalized PDMS surface by drop casting”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Byun in view of Guo, further in view of Wang to have the coating (of the poly-L-lysine) be performed by one or more methods selected from the group consisting of drop casting, spray coating, and spin coating, because these methods are common, well known methods in the art and are taught for different solutions in Byun and Wang. 
Applying these common methods taught for different solutions by Byun and Wang to a poly-L-lysine solution would obtain predictable results. 

Regarding Claim 12, Byun in view of Guo teaches the method according to claim 11.
Byun in view of Guo does not explicitly teach wherein the dispersing solution comprising carbon nanotubes and porphyrin nanofiber comprises one or more dispersion media selected from the group consisting of deionized water (DI water) and Milli-Q Water.
	Wang teaches wherein the dispersing solution comprising carbon nanotubes and porphyrin nanofiber comprises one or more dispersion media selected from the group consisting of deionized water (DI water) and Milli-Q Water ([0060]: “In some examples, the unsorted carbon nanotubes used for the electrodes and interconnections may be purified with nitric acid and contain 1.0-3.0 atomic percent carboxylic acid, and thereby can be dispersed well in pure water without the assistance of any surfactant”). 
Guo additionally teaches (Page 15486, Column 1, Paragraph 2: “In our present case, we attempted to dissolve our ZnTPyP molecules in plain water by plunging ca. 0.16 and 0.32 mg of the powdery compound into 10 mL plain Milli-Q water under magnetic stirring…when the stirring was performed for 24 h, the UV−vis spectra of the system display negligible absorptions ascribing to ZnTPyP molecules. This experimental fact confirms that our ZnTPyP molecules could hardly dissolve in plain water under our experimental conditions.”), which demonstrates the ability to use Milli-Q water for a dispersion media of Porphyrin nanofibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun in view of Guo with Wang such that the dispersing solution comprising carbon nanotubes and porphyrin nanofiber comprises one or more dispersion media selected from the group consisting of deionized water (DI water) and Milli-Q Water, because the carboxylated carbon nanotubes “can be dispersed well in pure water without the assistance of any surfactant” and because Porphyrin nanofibers can be dispersed in Milli-Q water without dissolution. 
Doing so would provide one with an inexpensive, effective dispersion media, readily available in any laboratory setting for work pertaining to the relevant art 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo (Porphyrin Nanoassemblies via Surfactant-Assisted Assembly and Single Nanofiber Nanoelectronic Sensors for High-Performance H2O2 Vapor Sensing; Peipei Guo, Guangyao Zhao, Penglei Chen, Bin Lei, Lang Jiang, Hantang Zhang, Wenping Hu, and Minghua Liu; ACS Nano 2014 8 (4), 3402-3411; DOI: 10.1021/nn406071f), pertaining to the surfactant assisted assembly of nanofibers of three porphyrin structures, including H, Zn, and Ti porphyrins for purposes of creating hydrogen peroxide gas sensors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863           

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863